[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 13, 2007
                              No. 07-10747                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 06-00392-CR-01-JOF-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

UBALDO LUNA-ROMAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (September 13, 2007)

Before ANDERSON, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Ubaldo Luna-Roman, an alien previously deported from the United States,
pleaded guilty to illegally reentering the country, in violation of 8 U.S.C.

§§ 1326(a) and (b). Luna-Roman faced an enhanced Sentencing Guidelines range

of 70 to 87 months on account of two prior convictions. The district court

sentenced Luna-Roman to serve 65 months in prison. On appeal, Luna-Roman

argues that his below-Guidelines sentence was unreasonable because the district

court “did not give appropriate weight” to relevant sentencing factors contained in

18 U.S.C. § 3553(a), including his personal characteristics and family ties to the

United States, which compelled his illegal reentry, or to the “absence of criminal

conduct leading up to his arrest.” Luna-Roman also argues that the district court

should have shortened his sentence to account for those lesser sentences that are

imposed for similar misconduct in districts in which the Department of Justice has

established early disposition or “fast-track” programs. Shortening his sentence,

Luna-Roman argues, would have helped to alleviate “unwarranted sentence

disparities” under § 3553(a)(6).

      We apply the deferential standard of reasonableness to the final sentence,

focusing our attention on the factors set forth in 18 U.S.C. § 3553(a). United

States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006). The § 3553(a) factors

include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness

                                           2
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.


United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (summarizing 18

U.S.C. § 3553(a)). The district court need not explicitly state on the record that it

has considered each factor. Nor need the court discuss each individual factor. An

acknowledgment by the district court that it has considered the defendant’s

arguments and the § 3553(a) factors will suffice. Id. Absent such an express

acknowledgment, the district court’s statements over the entire sentencing hearing

may indicate that the court adequately weighed the statutory factors and the

defendant’s arguments. See United States v. Dorman, 488 F.3d 936, 944-45 (11th

Cir. 2007); see also Rita v. United States, 551 U.S. ___, 127 S. Ct. 2456, 2468, 168
L. Ed. 2d 203 (2007) (noting that the “sentencing judge should set forth enough to

satisfy the appellate court that he has considered the parties’ arguments and has a

reasoned basis for exercising his own legal decisionmaking authority”).

Additionally, we may compare the sentence actually imposed to the statutory

maximum in the reasonableness review process. See United States v. Winingear,



                                           3
422 F.3d 1241, 1246 (11th Cir. 2005). The burden of proving that the sentence is

unreasonable in light of the record and these factors rests on the party challenging

the sentence. Talley, 431 F.3d at 788.

      In this case, the district court correctly calculated the Guidelines range and

heard arguments from both parties on the appropriate factors to consider in

sentencing Luna-Roman. While the court did not explicitly acknowledge that it

had considered the § 3553(a) factors, the court’s statements over the entire

sentencing hearing nevertheless indicate that the court afforded adequate

consideration to these factors and to Luna-Roman’s arguments. Finally, the district

court’s finding that the claimed “fast-track” disparities were irrelevant to the

purposes of § 3553(a)(6) was consistent with the law of this Circuit. See United

States v. Castro, 455 F.3d 1249, 1253 (11th Cir. 2006).

      As a result, Luna-Roman has failed to meet his burden of establishing that

his sentence was unreasonable. The judgment of the district court is

      AFFIRMED.




                                           4